Citation Nr: 1510750	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.SC.A. § 1151 for a bladder disorder, to include residuals of removal of a tumor, due to surgery for cancer of the prostate. 

2.  Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Regional Office (RO) in Los Angeles, California.  The Veteran appealed, and in August 2010, and September 2013, the Board remanded the claims for additional development.  

The Veteran indicated on his May 2007 VA Form 9 that he wished to testify at a Board hearing.  In August 2007 correspondence, he withdrew the hearing request. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a pelvic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delay in the full adjudication of this case. 


FINDING OF FACT

The Veteran does not have an additional disability of the bladder, or any other residuals of removal of a tumor, due to due to surgery for cancer of the prostate, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.




CONCLUSION OF LAW

Compensation for additional disability of the bladder, or any other residuals of removal of a tumor, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred additional and permanent disability of his bladder due to VA treatment provided to him.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2014).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.   Id. at 289.

The relevant medical history is summarized as follows: the Veteran's service treatment records do not show complaints, treatment, or a diagnosis involving his bladder or urinary system; his April 1969 separation examination report shows that his genitourinary system was clinically evaluated as normal.  

As for the post-service medical evidence, VA treatment records show that in September 1999, the Veteran underwent a radical retropubic prostatectomy.  The discharge diagnosis was prostate cancer, status post prostatectomy.  His past surgical history was significant for a previous exploratory laparotomy for a gunshot wound, and a strong family history of prostate cancer.  It was also noted that he smoked one-half pack per day of cigarettes.  

The reports state that he tolerated the procedure "very well," that he initially went to the floor for postoperative recovery, that he had a mild ileus but was able to tolerate liquids immediately after surgery, and solid food several days thereafter.  He was discharged to home on postoperative day five, at which time he was tolerating a regular diet and ambulating freely.  He was discharged home with a Foley bag for drainage.  The JP drain was removed just before discharge.  

Subsequently, the Veteran was noted to complain of urinary incontinence.  He reported that he initially noted a decline in leakage with straining during day time for about 2 months, but that later developed worsening leakage that was comparable to his preoperative symptoms, with a notation of "near total urinary incontinence."  See December 2002 VA progress note.  In February 2001, he underwent a sling procedure.   A cystoscopy in April 2005 did not show evidence of bladder outlet obstruction.  He continued to report incontinence, and in December 2005, he underwent UDS (urodynamic testing).  He was found to have high voiding pressure with no measurable PVR (post void residual).  The assessment is possible atonic bladder with overflow, with recommendation for patient to practice timed voiding every 3 hours.  In February 2007, he underwent a cystourethroscopy.  The postoperative diagnosis was urinary incontinence status post radical retropubic prostatectomy and male urethral sling.  He was noted to have a wide open bladder neck (no contracture) good sphincteric function with Kegel maneuver.  In September 2007, he underwent an AUS (artificial urinary sphincter) placement.  The postoperative diagnosis was urinary incontinence, status post radical retropubic
prostatectomy and male peroneal sling.  The findings in the operative report included that the cuff was in excellent position in the proximal urethra, that the peroneal sling was not slanted, and that there was perfect coaptation of the sphincter.  

A statement from a VA physician, C.B., M.D., dated in September 2008, notes that the Veteran had postoperative incontinence following his 1999 RRP, that his postoperative incontinence had been treated with an AUS, that his AUS had been removed at his request, and that he is now incontinent as predicted prior to its removal.  It was further noted that the Veteran was filing a disability claim for ongoing incontinence.  

VA progress notes, dated in 2010. indicate that the Veteran had leakage between CIC (clean intermittent catheterizations) that were worse with valsalva maneuvers, and that he could void only small amounts.  See e.g., VA progress note, dated in August 2010.  It was noted that he had a difficult problem, with a poor continence mechanism, in addition to bladder that doesn't generate good voiding pressure.  Id.  A Cunningham clamp was ordered for him as a trial.  Id.

A VA examination report, dated in December 2010, shows that the examiner stated that the Veteran's claims files had been reviewed.  The report notes the following: the Veteran has a history of RRP for adenocarcinoma of the prostate in September 1999, with side effects of urinary incontinence.  Hi symptoms included urgency, hesitancy or difficulty starting stream, weak or intermittent stream, straining, and urinary retention.  He voided four times per night and had incomplete voiding.  He used pads and a penile clamp.  The diagnosis was urinary incontinence secondary to retropubic prostatectomy.  There was additional disability.  The Veteran's urinary incontinence was caused by or a result of his 1999 RRP. The examiner stated that the Veteran's urinary incontinence has been very difficult to control despite multiple treatment measure.  Risk factors for urinary incontinence certainly include patients who have prostate cancer and especially those who have undergone prostate surgery.  

Despite the fact that his RRP was without complication, urinary incontinence is a recognized untoward risk of such procedures.

In September 2013, the Board remanded this claim for another opinion, after noting that the December 2010 VA examiner had not provided an opinion that was sufficient to adjudicate the claim under 38 U.S.C.A. § 1151.

In October 2013, following a Board remand, an opinion was obtained from a VA physician, Dr. F.H., who indicated that the Veteran's claims file had been reviewed.  Dr. F.H. stated the following: the Veteran had prostate cancer, status post radical retropubic prostatectomy.  Unfortunately, urinary incontinence is an untoward,
yet well-recognized and common consequence of this procedure.  The Veteran signed a consent form for this procedure, in which the risks and benefits were explained.  Quoting a subscription medical information resource identified as "Up to Date": "Urinary incontinence - Damage to the urinary sphincter can lead to urinary incontinence following radical prostatectomy.  The majority of men experience some degree of urinary incontinence after radical prostatectomy, particularly stress incontinence.  Physician-reported data from single institution studies indicate that 90% or more of patients are continent at 6 to 24 months after surgery.  Patient-reported data suggest that the frequency of at least some incontinence may be higher.  

The report noted that in a multi-institution analysis that included 603 patients who had undergone radical prostatectomy, 52% of patients reported some urine leakage more than once a day two months after surgery.  By 12 and 24 months, this had decreased to approximately 15%.  Approximately 7% continued to consider urinary symptoms to be a moderate or big problem at two years."

Dr. F.H. concluded: "Thus, it is less likely as not that this Veteran's urinary incontinence was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or examination.  His incontinence is a well-recognized inherent risk of the radical retropubic prostatectomy to which he consented."  Dr. F.H. further stated that the Veteran's August 2009 testicular ultrasound shows a small reducible inguinal hernia on left.  Dr. F.H. concluded that this is also at least as likely as not a consequence of the radical retropubic prostatectomy.  Dr. F.H. cited an UpToDate article which discusses an observational database study from Quebec.  The article states, in part, that the incidence of inguinal hernias appears to be increased following retropubic radical prostatectomy, due both to the detection of preexisting hernias that were not diagnosed preoperatively as well as alterations of inguinal anatomy during surgery.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability of the bladder that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  

The Board understands the Veteran's concerns, and the fact that he has a problem associated with the procedure.  This is not in dispute.  However, the Veteran has not specifically asserted, and there is no evidence to show, that VA was carelessness or negligent, exhibited a lack of proper skill or an error in judgment, or had some similar instance of fault, in furnishing his medical or surgical treatment.  In particular, the Board finds that the October 2013 VA opinion is highly probative evidence against the claim, as the examiner based his opinion on a review of the Veteran's claims file, and as his opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent opinion in support of the claim, to include no competent evidence to show that the Veteran's has a bladder or right inguinal hernia disability, or other residual of removal of a tumor, which was a result of unforeseen events.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for additional disability of the bladder under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has claimed to have additional disability of the bladder for which he is due compensation under 38 U.S.C.A. § 1151.  However, this is not the type of issue that is readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed condition.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that compensation is warranted for a bladder disorder, to include residuals of removal of a tumor, due to prostate surgery under 38 U.S.C.A. § 1151.  The Board has determined that compensation under 38 U.S.C.A. § 1151 is not warranted.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran has the claimed condition as a result of VA treatment under 38 U.S.C.A. § 1151.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

There is no indication that the Veteran is competent to diagnose the claimed condition, or to link any current diagnosis to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


Duty to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2005 and August 2010, of the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as March 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has been afforded an examination, and an opinion has been obtained. 

In September 2013, the Board remanded this claim. The Board directed that the Veteran's outstanding VA treatment records be obtained, particularly those from the Long Beach VA Medical Center, dating since November 2010, and this has been done.  The Board further directed that the claims file be returned to the December 2010 VA examiner (Dr. F.H.), if available, for clarification of the provided opinions.  In October 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Compensation under 38 U.SC.A. § 1151 for a bladder disorder, to include residuals of removal of a tumor, due to surgery for cancer of the prostate, is denied.


REMAND

In December 2010, a VA opinion was obtained from Dr. F.H. in which the examiner essentially stated that the Veteran did not have a pelvic condition that was related to his service, to include a 1968 appendectomy.

In September 2013, the Board remanded the claim.  The Board noted that the Veteran's representative had argued that Dr. F.H. "failed to mention any service treatment records suggesting that the Veteran suffered from some condition of the lower pelvic area not necessarily related to the in service appendectomy."  

The Board requested a supplemental opinion from Dr. F.H. (or, in the alternative, that another opinion be obtained) to explain the basis for his conclusion that the Veteran's left-sided pelvic scrotal ultrasound findings were unrelated to his appendectomy or to any other event in service, particularly noting any other inservice incident regarding the pelvis or surrounding area.  

In October 2013, a supplemental opinion was obtained from Dr. F.H., however, this opinion only addressed the issue of entitlement to compensation under 38 U.SC.A.  § 1151 for a bladder disorder, to include residuals of removal of a tumor, due to surgery for cancer of the prostate.

In December 2013, the Appeals Management Center (AMC) requested that the Veteran's claims file be returned  to Dr. F.H., as it was inadequate for rating purposes, as it did not answer all of the questions contained in the Board's September 2013 remand.  The AMC stated that Dr. F.H. must explain the basis for his conclusion that the Veteran's left-sided pelvic scrotal ultrasound findings are unrelated to his inservice appendectomy, or to any other event in service, particularly noting any other inservice incident regarding the pelvic or surrounding area.  

There is no record to show that a supplemental opinion was ever obtained.  The supplemental statement of the case, dated in March 2014, states that the Veteran failed to report for an examination on February 6, 2014, and that the claim remained denied.

In a post-remand brief, dated in December 2014, the Veteran's representative argued that a remand was warranted for compliance with the Board's September 2013 remand, as a supplement opinion has not yet been obtained.  

The Board agrees.  There is nothing in the claims file to show why the Veteran was required to submit to another examination, as opposed to submitting the claims file to Dr. F.H. in order to obtain the Board's requested opinion, nor is there anything to show that the Veteran was properly notified that such an examination had been scheduled.  Under the circumstances, on remand, the claims file should be returned to Dr. F.H. for a supplemental opinion, or, in the alternative, he should be scheduled for another examination.  

The appellant is hereby notified that it is his responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2010 VA examiner, if available, for clarification of the provided opinion. 

Following review of the claims file and relevant electronic VA treatment records, the examiner should: 

Explain the basis for the conclusion that the Veteran's left-sided pelvic scrotal ultrasound findings are unrelated to his appendectomy or to any other event in service, particularly noting any other in-service incident regarding the pelvis or surrounding area. 

The December 2010 VA examiner should provide an explanation of the rationale for his opinion.  

If the December 2010 VA examiner is not available, arrange for the opinion to be provided by another examiner.  If a new examination is deemed necessary, one should be scheduled; the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination, and if any scheduled examination is canceled, it must be clearly documented in the record if the examination was canceled at the request of the Veteran or for some other reason.



2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


